This is one of the so-called Utica bridge cases, and the facts in this case and the law applicable thereto are essentially the same as in the Morrissey and Ackerman cases. Claimant sustained as injuries, bruises to her right side, and was confined to bed for two months. She suffered pain for a considerable time after that. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of two hundred dollars.